Title: To George Washington from Joseph Giumpe, 14 December 1796
From: Giumpe, Joseph
To: Washington, George


                        
                            Fort Whetstone point Decemb. 14th 1796.
                        
                        
                        
                        Forgive me Sir, if I venture to address the following to You; it is a step
                            indeed, appearing rather presuming & extravagant; yet I am prompted to it, both by
                            necessity & the confidence I am justly inspired with in Your kindness &
                            generosity; This very kindness & generosity I hope might excuse me. Not to suspend
                            Your expectation to the conclusion of my letter, & tire You with useless
                            preliminaries, I think it the most proper to acquaint You in the very beginning with my
                            being in the most pressing want of the assistance of a liberal & generous mind to
                            save me from instant ruin & destruction. Be pleased Sir, to consider my Situation,
                            which I am about to give You a true statement of, & then I leave it to Your own
                            feelings to decide, whether I am quite unworthy of some assistance. from these Your feelings I derive the greatest part of my hopes. You will remember me perhaps Sir, if I tell
                            You, that I had the honor to be presented to You, two Years ago, by the Secretary of War, as
                            a late Officer in the french Army, captivated by the Spanish the time Fort Dauphin was
                            taken, & as having embarked for this continent, after having been released out of
                            captivity. on my arrival in this country I had but a trifling cash, to live upon, not even
                            sufficient to procure the most indispensable necessaries of life, but expected to get from the
                            french ambassador my Salary due me nearly for three Years. this however, not withstanding my
                            frequent applications was differed from day to day, till at last, forced by the most pressing
                            want, without any body to take my refuge to, I was put to contract debts, upon the most
                            extravagant terms, which however I thought I could at last pay with the above Salary, still
                            imagining to be sure of getting it some day or other. As for my relations in Europe, there
                            was then not the least probability of being suplied by them, as since the time I was
                            informed of my father’s death soon after which I left France with the french Army for the
                            Westindias, I never could get any news from home, although I send several letters. (some
                            weeks ago however I met accidentaly with an acquaintance of mine, who lately arrived from
                            Europe, informing me that my relations had long ago given up all hopes of seeing me again, as
                            they never could get any news from me. probably their letters, & mine got lost. But
                            a few days ago, I wrote again & my friend charged himself with the letter; so if
                            they get it, I am in great hopes of being supplied by them against next summer. This however
                            would be to great a delay a few weeks deciding my fate). My father, a prussian,
                            having been an Officer himself in the Service of the late King of Prussia commanding a
                            regiment in the late War with Austria, I was bred up from my infancy to the military line,
                            & having acquired some little knowledge of this art, by War & practice in
                            France as well as in the Westindias, I thought it the best to go on in this way. as for
                            reentering into the french Service, I could not do it, because at that time France was
                            already in war with prussia, when probably I would have been ordered to march against my own
                            country; as for returning to Prussia I had no means to execute it, & therefore
                            resolved to try getting into the Service of the united States.
                        But now my creditors began to urge me, & ask their payment, & I
                            could not prolonge it, unless by rendering those disadvantageous terms still more so, which
                            at last I was obliged to do. Having however got acquainted in some respectable houses both
                            in Philadelphia & Lancaster, I was at last as happy to have been presented to the
                            Secretary of War, & by this means to get the comission as Lieutenant in the Service
                            of the united States, which I was honored with by You Sir, in the Year 1795. but as I
                            subsisted before this hapened for a considerable time upon borrowed money, which already
                            ammounted to a large sum, I once more made an application to the french ambassador for my
                            salary. This Gentleman, informed of my having accepted of a comission in the Service of the
                            united States, signified to me, that he would not pay it, & so discharged me,
                            leaving me in this critical situation without the least cash, either to procure the
                            necessary equippement as Lieut. or to pay at least part of my debts. Instead therefore of
                            diminishing the last, I was obliged to augment them, by contracting others to the above
                            purpose, in hopes of being enabled after some time, by a careful menagement of my income, to
                            discharge them one after the other. at last I was ordered to West point, where after some
                            time I lost every thing belonging to me in the fire, which then happened to break out in the
                            Officers quarters. this circumstance might be objected to, by ennumerating all those, who
                            suffered by this accident in the same manner; but if it be considered, that most of those
                            Gentlemen, had either a fortune of their own to depend upon, or no former debts, to add to
                            their misfortune, my case must undoubtedly appear the worst.
                        Reduced then to the last extremity, without any thing that is most
                            indispensable, which at the same time I was obliged to provide for, my debts still
                            increased, & ammount to this very day to Two hundred & Eighty pounds. a
                            large sum, for one who is at a loss how or when to pay it, who has at present not the least
                            resources to satisfy his pressing creditors, not the least probability to extricate himself
                            out of this sad situation. My creditors are daily intruding upon, distressing me with the
                            most peremtory demands, & threatening with what I cannot even bear the Idea of. My
                            superiors, as well as brother officers, begin to be informed of my being so much in debts,
                            which must give them but an indifferent opinion of my character, they being not so
                            intimately acquainted with my circumstances, & I am like to be humiliated before
                            them & the world, the very Idea of which inspires me with feelings never to be
                            expressed. If I consider Sir, what all this is to end in, how long this horrid Situation of
                            mine is to continue, or rather how soon it must inevitably change for a still worse one,
                            & that disgrace & destruction are approaching with hasty paces Then Sir—I am
                            unhappy; If farther I consider, that this kind of military line I am in, & which I
                            have the most liking to, requires an unremitting application & study, with an easy
                            mind, & that it is an easy mind, I am most in want of to that purpose, If at last I
                            consider that I have no acquaintance, no relation, no friend to call at present for help to,
                            then Sir, then I am quite unhappy. Dreading to be exposed, or rather to confess my situation
                            to any body else, for fear of meeting with an ungenerous mind, who instead of assisting,
                            would misrepresent me, & impute what is done to my own carelessness, or with one
                            that would not even do as much as give me an answer, so situated, I had but one choice,
                            either not to confess it at all or to confess it to You Sir, and even this I differred doing
                            as long as possible, till at last having no other resources, the time pressing upon me, my
                            apprehensions of being thought too presuming by You Sir, were counterballanced by my
                            situation, & I persuaded myself, although with incredible difficulty, to request You
                            to advance me above mentioned Sum, confessing to You every circumstance regarding me, with
                            as much freedom & candor, as the just opinion I have of Your kindness encouraged me
                            to. Forgive me Sir If I have gone too far, or if I presume too much by hoping relief from
                            You, which with the most fervent gratitude & thankfulness shall always be
                            acknowledged by him who has the honor to be Sir your most obedient most humble Servant
                        
                            J. Guimpe
                            Lieut: Corps of Artly & Engs.
                            
                        
                    